Title: Abigail Adams to John Adams, 13 November 1780
From: Adams, Abigail
To: Adams, John


      
       My dearest Friend
       
        November 13th 1780
       
      
      How long is the space since I heard from my dear absent Friends? Most feelingly do I experience that sentiment of Rousseaus’ “that one of the greatest evils of absence, and the only one which reason cannot alleviate, is the inquietude we are under concerning the actual state of those we love, their health, their life, their repose, their affections. Nothing escapes the apprehension of those who have every thing to lose.” Nor are we more certain of the present condition than of the future. How tormenting is absence! How fatally capricious is that Situation in which we can only enjoy the past Moment, for the present is not yet arrived. Stern Winter is making hasty Strides towards me, and chills the warm fountain of my Blood by the Gloomy prospect of passing it alone, for what is the rest of the World to me?
      
       “Its pomp, its pleasures and its nonesence all?”
      
      
The fond endearments of social and domestick life, is the happiness I sigh for, of that I am in a great measure deprived by a seperation from my dear partner and children, at the only season in life when it is probable we might have enjoyed them all together. In a year or two, the sons will be so far advanced in life, as to make it necessary for their Benifit, to place them at the Seats of Learning and Science, indeed the period has already arrived, and whilst I still fondle over one, it is no small relief to my anxious mind, that those, who are seperated from me, are under your care and inspection. They have arrived at an age, when a Mothers care becomes less necessary and a Fathers more important. I long to embrace them. The Tears my dear Charles shed at parting, have melted my Heart a thousand times. Why does the mind Love to turn to those painfull scenes and to recollect them with pleasure?
      I last week only received a Letter written last March, and sent by Monseiur John Baptiste Petry. Where he is I know not. After nameing a Number of persons of whom I might apply for conveyance of Letters, you were pleased to add, they were your great delight when they did not censure, or complain, when they did they were your greatest punishment.
      I am wholy unconscious of giving you pain in this way since your late absence. If any thing of the kind formerly escaped my pen, had I not ample retaliation, and did we not Balance accounts tho the sum was rather in your favour even after having distroyed some of the proof. In the most Intimate of Friendships, there must not be any recrimination. If I complaind, it was from the ardour of affection which could not endure the least apprehension of neglect, and you who was conscious that I had no cause would not endure the supposition. We however wanted no mediating power to adjust the difference, we no sooner understood each other properly, but as the poet says, “The falling out of Lovers is the renewal of Love.”
      
       Be to my faults a little Blind
       Be to my virtues ever kind
      
and you are sure of a Heart all your own, which no other Earthly object ever possessd. Sure I am that not a syllable of complaint has ever stained my paper, in any Letter I have ever written since you left me. I should have been ungratefull indeed, when I have not had the shadow of a cause; but on the contrary, continual proofs of your attention to me. You well know I never doubted your Honour. Virtue and principal confirm the indissoluable Bond which affection first began and my security depends not upon your passion, which other objects might more easily excite, but upon the sober and setled dictates of Religion and Honour. It is these that cement, at the same time that they ensure the affections.
      
       “Here Love his golden shafts employs; here lights
       His constant Lamp, and waves his purple wings.”
      
      
      
       November 24.
      
      I had written thus far when Capt. Davis arrived. The News of your being in Amsterdam soon reachd me, but judge of my dissapointment when I learnt that he had thrown over all his Letters, being chased by an American privateer, who foolishly kept up British coulours till she came along side of him. One only was saved by some accident and reachd me after hearing that the whole were lost. This tho short was a cordial to my Heart, not having received a line of a later date than 15 i.e. 17 of June. This was the fourth of Sepbr., and just informd me of your Health and that you had been in Amsterdam a few weeks. My dear sons were not mentiond, and it was only by a very polite Letter from Mr. de Neufville that I learnt they were with you, and well. He is pleased to speak in high terms of them, I hope they deserve it.
      A week after a Brig arrived at Providence and brought me your favour of Sepbr. 15 and Mr. Thaxters of August and Sepbr. from Paris. You do not mention in either of your Letters which were saved, how long you expect to reside in Holland. I fancy longer than you then Imagined, as Capt. Davis informs that you had not heard of the Capture of Mr. Lawrence. This event will make your stay there necessary. I fear for your Health in a Country so damp, abounding in stagnant water, the air of which is said to be very unfriendly to Foreigners. Otherways if I was to consult my own feelings I should wish your continuance there, as I could hear more frequently from you. If it is not really nearer, its being a sea port, gives me that Idea, and I fancy the pains of absence increase in proportion to distance, as the power of attraction encreases as the distance diminishes. Magnets are said to have the same motion tho in different places. Why may not we have the same sensations tho the wide Atlantick roll between us? I recollect your story to Madam Le Texel upon the Nature and power of Attraction and think it much more probable to unite Souls than Bodies.
      You write me in yours of Sepbr. 15 that you sent my things in the Alliance. This I was sorry to see, as I hoped Mr. Moylan had informd you before that time, that Dr. Winship to whom he deliverd them neither came in the vessel or sent the things. I am not without fears that they will be embezzled. I have taken every opportunity to let you know of it, but whether you have got my Letters is uncertain. The cabals on Board the Ship threw the officers into parties, and Winship chose to involve my trunk in them. He certainly sent goods by the same vessel to other persons. General Warren, my unkle and others examined and went on Board, but could find no Trunk for me. The Articles sent by private hands I believe I have got, except you sent more than one packet by Col. Flury who arrived at Newport and sent forward a package containing a few yards of Black Silk. A month afterwards, received a Letter from him desireing to know if I received two packages and some Letters which he brought. I received no Letter, and but one package by him. I have been endeavouring to find out the mistery, but have not yet develloped it.—The Articles you sent me from Bilboa have been of vast service to me, and greatly assisted me in dischargeing the load of Taxes which it would have otherways been impossible for me to have paid; I will enclose you a list of what I have paid, and yet remains due from July to this day. The Season has been so unfortunate in this state, that our produce is greatly diminished. There never was known so severe and so long a drought, the crops of corn and grass were cut of. Each Town in this State is called upon to furnish a suffering Army with provision. This Towns supply is 40 thousand weight of Beaf or money to purchase it. This has already been collected. Our next tax is for Grain to pay our six months and our 3 Months militia, to whom we wisely voted half a Bushel per day, the state pay, and a Bounty of a Thousand dollors each or money Equivalent to purchase the Grain. This is now collecting and our Town tax only is four times larger than our continential. You hear no such sound now, as that money is good for nothing. Hard money from 70 to 75 is made the standard, that or exchange is the way of dealing, everything is high, but more steady than for two years before. My Tenants say they must leave the Farm, that they cannot live. I am sure I cannot pay more than my proportion yet I am 10th they should quit. They say two Cows would formerly pay the taxes upon this place, and that it would now take ten. They are not alone in their complaints. The burden is greater I fear than the people will bear—and whilst the New England states are crushed by this weight, others are lagging behind, without any exertions, which has produced a convention from the New England States. A motion has been made, but which I sincerely hope will not be adopted by our Goverment, I mean to vest General Washington with the power of marching his Army into the state that refuses supplies and exacting it by Martial Law. Is not this a most dangerous step, fraught with Evils of many kinds. I tremble at the Idea. I hope Congress will never adopt such a measure, tho our delegates should receive such Instructions.
      Our publick affairs wear a more pleasing aspect, as you will see by the inclosed Gazet yet are we very far from extirpating the British force. If we are not to look for peace till that event takes place, I fear it is very far distant. Small as our Navy is, it has captured near all the Quebeck Fleet, 19 have arrived safe in port, and fill’d Salem and Cape Ann with Goods of all kinds. Besides not a week passes but gives us a prize from some Quarter.
      As to the affairs of our common wealth, you will see who is Govenour. Two good Men have been chosen as Leiut. Governour, both of whom have refused. The late judge of probate is now Elected, and tis thought will accept. Last week his Excellency gave a very Grand Ball, to introduce our Republican form of Goverment properly upon the Stage.
      It was a maxim of Edward king of Portugal, that what ever was amiss in the manners of a people, either proceeds from the bad example of the Great, or may be cured by the Good. He is the patriot who when his Country is overwhelmed by Luxery, by his example stems the Torrent and delivers it from that which threatens its ruin. A writer observes with Regard to the Romans, that there must have been a considerable falling off, when Sylla won that popular favour by a shew of Lions, which in better times he could only have obtained by substantial services.
      I have twice before enclosed a set of Bills, received from Mr. Lovell for you. I ventured to detain one hopeing for an opportunity to send to Holland. I enclose it now together with a list of the Articles if you think you can afford them to me. If not I shall be better satisfied in a refusal than in a compliance. The Articles you were so kind as to send me were not all to my mind. The Led coulourd Silk was clay coulour, not proper for the use I wanted it for, it was good however. A large Quantity of ordinary black ribbon, which may possibly sell for double what it cost, if it had been coulourd there would have been no difficulty with it. The tape is of the coarsest kind, I shall not lose by it, but as I wanted it for family use, it was not the thing. The Tea was Excellent, the very best I ever had and not so high priced as from other places. All the rest of the articles were agreable.—I have written to Mr. de Neufville encloseing a duplicate Bill, and a list of the same articles, but directed him to take your orders and govern himself by them. When ever you send me any thing for sale, Linnens especially Irish, are always saleable. Common calico, that comes cheep from Holland, any thing of the wollen kind such as Tamies, Durants or caliminco with ordinary linnen hankerchiefs answer well.
      I have written a very long letter. To what port it will go first I know not; it is too late for any vessel to go to Holland this winter from hence.—Our Friends all well. Your Brother has lost his youngest daughter. I will write to my dear John and Charles and hope my Letters will not meet the fate of theirs.
      
       Ever & at all time yours,
       Portia
      
     